Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to an amendment received on 7/25/22 for patent application 16/250,816.
2.	Claims 1-3, 6-9,11-14 and 16-24 are now pending in this application.

                                           RESPONSE TO ARGUMENTS

Applicant argues#1
Claims 1, 19, and 20 recite the additional limitations of causing display of a prompt that includes a request to obtain reauthorization information, receiving biometric information, verifying a party identity by matching the biometric information to reauthorization information, and subsequently determining to authorize a payment request based on the match between the biometric information and the reauthorization information similar to claim 2 of Example 35 of the PTO’s Patent Subject Matter Eligibility Guidance which recites: “obtaining customer-specific information [], comparing [] customer-specific 
information with customer information from the financial institution to verify the 
customer’s identity, generating a random code [], analyzing [] code data from the 
read image and the generated code to determine if the decrypted code data from the 
read image matches the generated code data, and determining whether the transaction 
should proceed when a match from the analysis verifies the authenticity of the 
customer’s identity.”
Similar to the limitations of claim 2 of Example 35 of the PTO’s Patent Subject Matter Eligibility Guidance operate in a non-conventional and non-generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone, the limitations recited by claims 1, 19, and 20 operate in a non-conventional and non-generic way to ensure that an identity of a party is verified in a secure manner that is more than the conventional verification process employed by a mobile device alone. In combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with payment requests (e.g., the use of a stolen card for fraudulent purchases, See Specification, { 4). Thus, the claimed combination of additional elements presents a specific, discrete implementation of the alleged abstract idea.
Examiner Response
Examiner respectfully disagrees.
As far as the comparison to Example 35, Examiner respectfully disagrees that the claims of the instant invention are like claim 2 in Example 35.
In Example 35 claim 2, it was the combination of the steps (e.g. the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operates in an non-conventional and non-generic way to ensure that the customer’s identify is verified in a secure manner that is more than the conventional verification process employed by an ATM alone).
However in the claims of the instant invention, the additional computing elements (the computer based system, payment application, mobile device) are recited at a high level of generality and as such as are being used as a tool to implement the steps of the identified abstract idea.
Therefore the claims are unlike claim 2 of Example 35.
The rejection is maintained.
Applicant argues#2
In evaluating patent-eligibility of claims 1, 9, 20 and their respective dependent claims, the Examiner suggests that claims merely recite steps for “completing a funds transfer  request between two parties using mobile devices.” Office Action, page 10. However, by using such a reductive characterization of the claims as grounds for rejecting the claims under 35 U.S.C. § 101, the Examiner clearly fails to evaluate whether the additional elements of the claims, as described above, fail to integrate any alleged judicial exception into a practical application.
Examiner Response
Examiner respectfully disagrees.
The additional limitations that applicant refers to (causing display of a prompt that includes a request to obtain reauthorization information, receiving biometric information, verifying a party identity by matching the biometric information to reauthorization information, and subsequently determining to authorize a payment request based on the match between the biometric information and the reauthorization information) is part of the identified abstract idea. 
Therefore there are no additional elements that are indicative of integration into a practical application.
The rejection is maintained.
Applicant argues#3
Particularly, limitations the courts have found indicative that an additional element (or combination of elements) may have integrated an alleged judicial exception into a practical application include “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” See MPEP §§ 2106.04(d)(1) and 2106.05(a). Here, the inventors taught that embodiments improve in the functioning of a computer at least in part by “eliminating [the] need for a merchant to have specialized equipment ... to receive payment for a purchase, without the exchange of cash or checks,” while at the same time “assur[ing] that the funds transfer took place and is not fraudulent.” (Specification, | 25.) Thus, by removing the need for specialized equipment to provide an assured and secured transaction, the additional elements integrate any allegedly abstract concept into a practical application.
Examiner Response
Examiner respectfully disagrees.
Paras 25, 30-31 of the specification is reproduced below:
[0025] The present invention is directed to a system and a method for enabling a person-to-person transfer of funds through wireless communications involving at least one mobile device. The funds are transferred from a financial transaction account of the payer to a financial transaction account of a payee as payment for a face-to-face financial transaction between the payer and the payee. The transfer occurs in real time and, after completion of the transfer, a confirmation is transmitted to the payee. The present invention eliminates that need for a merchant to have specialized equipment (e.g., card readers for reading information from cards; RF transceivers for communicating with fob-type devices; read/write devices for reading and updating smart cards; and the like) to receive payment for a purchase, without the exchange of cash or checks. Further, because a financial institution is involved, the payee can be assured that the funds transfer took place and is not fraudulent.
[0030] Communication network 106 may be a cellular communication network, a satellite communication network, the Internet, or any other means of wireless communication between transfer server 102 and  mobile device 104, and between different mobile devices 104. Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.
[0031] Mobile device 104 may be equipped with Bluetooth.RTM., NFC ("near-field communication"), and/or infrared (e.g., IrDA) communication modules, which enables it to communicate wirelessly with other devices in its proximity or in its line of sight.
It can be seen from the paragraphs of the specification, that the mobile device (computer) is recited at a high level of generality and is operating its ordinary capacity, and is being used as a tool to implement the steps of the identified abstract idea.
Therefore there is no improvement to the functioning of the computer.
Therefore there are no additional elements that are indicative of integration into a practical application.
The rejection is maintained.
Applicant argues#4
Even assuming, arguendo, that the claims were directed to an abstract idea of “completing a funds transfer request between two parties using mobile devices,” the Examiner would still need to show that the additional claim elements beyond the alleged abstract idea fail to recite significantly more under Step 2 of the Alice analysis. See, MPEP § 2106.05. Here, beyond the allegedly abstract idea, the claims recite causing display of a prompt that includes a request to obtain reauthorization information, receiving biometric information, verifying a party identity by matching the biometric information to reauthorization information, and subsequently determining to authorize a payment request based on the match between the biometric information and the reauthorization information, which improve the technological field of transaction security and management. Particularly, the Examiner fails to explain why the claim features which operate to secure payment requests do not amount to significantly more.
Since independent claims 1, 9, and 20 are not directed to any alleged abstract idea and each recite features that provide an improvement to transaction-based technology and the technical field securing electronic transactions, the claims are indeed patent-eligible under 35 U.S.C. § 101 and should be allowed.
Accordingly, claims 1, 19, and 20 are directed to patent-eligible subject matter under step 2A, and step 2B need not be applied. Thus, Applicant respectfully requests that the rejections under 35 U.S.C. § 101 of claims 1, 19, and 20, and the respective dependent be withdrawn and that the claims are allowed.
Examiner Response
Examiner respectfully disagrees.
As was explained above the limitations (causing display of a prompt that includes a request to obtain reauthorization information, receiving biometric information, verifying a party identity by matching the biometric information to reauthorization information, and subsequently determining to authorize a payment request based on the match between the biometric information and the reauthorization information) is part of the identified abstract idea, see the Response to Applicant argues#2 above.
There is no improvement to any type of technology, and there are no additional elements that are indicative of significantly more, see the Response to Applicant argues#3 above.
The rejection is maintained.

                                                 Claim Rejections ‐ 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	 Claims 1-3,6-9,11-14 and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method, system and non‐transitory computer‐ readable medium. 
 7. 	Step 2A – Prong One (Do the claims recite an abstract idea?) ‐
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system, and computer readable medium claims 19&20.
The abstract idea is recited in the claims (by:  The steps of: determining,  based on a first payment request, that a first number of completed transactions since a last authorization meets a  reauthorization prompt threshold that indicates a first number of transactions for generating a prompt to receive reauthorization information; causing, based at least on the determining that the first number of completed transactions meets the reauthorization prompt threshold, display of a first prompt for requesting the reauthorization information;  authorizing, based at least in part on the first number of completed transactions being less than a reauthorization transaction threshold that indicates a second number of transactions in which a subsequent transaction is denied until the reauthorization information is received and based at least in part on causing the display of the first prompt, the first payment request; determining, based on the second payment request received, that  a second number of completed transactions using the payment application since the last authorization meets the reauthorization transaction threshold; denying, based on the determining that the second number of completed transactions meets the reauthorization transaction threshold, the second payment request; causing, based on the denying the second payment request, display of a second prompt that comprises  a request for the reauthorization information; receiving, based on the causing the display of the second prompt that comprises the request for the reauthorization information, biometric information; determining that at least a portion of the biometric information matches the reauthorization information; and authorizing, based on the determining that the at least the portion of the biometric information matches the reauthorization information, the second payment request)
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements recited above, which covers performance of the limitation as a commercial or legal interaction (completing a funds transfer request between two parties using their mobile devices).
 Accordingly, the claims recite an abstract idea.  Claims 19&20 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

 8. Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) ‐ 
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claims only recite the additional elements of the computer based system, the mobile device, and the payment application.
The computer hardware is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment (technology of transmitting data between mobile devices) or field of use (transferring funds between two parties).
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification in paragraphs 77,78, 30-34, disclose a computer based system, the mobile telephone, and the payment application are recited at a high level of generality, and as such are being used as tool to implement the identified abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 19-20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 19-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-3, 6-9, 11-14, 16-18, 21-24 which further define the abstract idea that is present in their respective independent claims 1,19-20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-3, 6-9, 11-14, 16-18, 21-24 are directed to an abstract idea. Thus, claims 1-3,6-9,11-14 and 16-24 are not patent-eligible.


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/12/2022